Quillian, Judge.
On appeal from the defendant’s conviction of burglary, the sole issue presented is whether the trial judge made a definite and independent ruling on the voluntariness of a purported confession prior to submitting it to the jury. Held:
The record reveals that at the time the confession was offered into evidence the jury was excused and a hearing was conducted by the trial judge with regard to the voluntariness of the statement made by the defendant. At the close of the hearing the trial judge stated: "The court is going to admit it.” This was sufficient compliance with the rule laid down in Cardell v. State, 119 Ga. App. 848, 853 (168 SE2d 889), citing Sims v. Georgia, 385 U. S. 538 (87 SC 639, 17 LE2d 593); Jackson v. Denno, 378 U. S. 368 (84 SC 1774, 12 LE2d 908). The defendant’s contention is without merit.
Submitted September 15, 1976
Decided September 29, 1976.
Gary A. Sinrich, for appellant.
John W) Underwood, District Attorney, Dupont K. Cheney, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.